Title: 20th.
From: Adams, John Quincy
To: 


       I was up early in the morning, and mounted my horse at about seven. It was ten when I got into Boston. I went to Mr. Smith’s, and found my father was gone to Braintree but my Mamma was at the Governor’s: I immediately went there and enjoy’d all the satisfaction that can arise from the meeting so near and dear a friend after a long absence. We dined at Deacon Storer’s. Old Mrs. Edwards was there (v. Vol 2. p. 27.) and Dr. Waterhouse, &c. Between five and six we set out for Braintree. As I was already somewhat fatigued, my Cousin Cranch gave me up his seat in the Chaise with my Mamma, and took my horse. At about eight we got to Mr. Cranch’s, and there my Satisfaction and pleasures were again renew’d at finding my father in good health. And here I must stop for the present.
      